internal_revenue_service p o box cincinnati oh release number release date date date legend x award names dear department of the treasury employer_identification_number contact person - id number contact telephone number uil we have considered your request for advance approval of your grant-making program under sec_4945 and sec_4945 of the internal_revenue_code dated date our records indicate that you are recognized as exempt from federal_income_tax under sec_501 of the code and that you are classified as a private_foundation as defined in sec_509 you indicated that the grant programs would have no official name but may be known as x grants made by you under sec_4945 will only be made for study and courses at accredited schools that normally maintain a regular faculty and curriculum and normally have a regularly enrolled body of students in attendance at the place where the educational activities are regularly carried on your grant program will be advertised on your web site you might also distribute information at schools and educational institutions you have not yet prepared an application form program description rules statement or publicity materials but you are in the process of doing so you hope to provide at least one grant per year in each of the following categories academic artistic visual arts performing arts musical and literary the actual number may vary with the pool of qualified candidates if for example in a particular year there is a very strong crop of applicants in the visual arts field and very few applicants in the academic category you would consider funding more visual arts and fewer academic scholarships you have not yet provided any scholarships but hope to provide scholarships in each future year you anticipate receiving roughly applications for scholarships or slightly more in future years in selecting students to receive scholarships you will look at the applicant’ s aptitude and potential based on past accomplishments in the relevant field prior academic musical artistic or literary performance based on the focus of the grant overall character and financial need you will examine transcripts and past works read recommendations from teachers and others and consider income and asset levels you might also conduct one- on-one interviews to get a sense of the candidates’ motivation character and potential this information will enable you to choose recipients on a purely objective basis based on a combination of merit and need the criteria you will use in selecting grant recipients will be directly related to the purposes of the grant for example academic scholarship candidates will need to demonstrate strong prior academic performance high test scores and good recommendations from teachers while artistic scholarship candidates will need to show creativity and artistic aptitude based on past works and projects all candidates will have to show strong character and financial need in sorting through the candidates for scholarships your selection committee will prioritize merit and promise in the relevant field for example if the scholarship will be for visual arts the committee will examine the past works and projects created by the candidate once the pool is narrowed based on talent and potential the committee will seek to distinguish the candidates on the basis of need financial information will be reviewed and the candidates who ranked highest in talent and in need will be called for interviews the one that seems to have the most promise in terms of character and likelihood of growing and benefitting from the course of study will be selected you will seek to provide scholarships in each of the following areas each year academic artistic visual arts performing arts musical and literary the selection committee is comprised of your board_of directors you will operate under a strict policy of objectivity and non-bias in your award recipient selection no individual who is a relative by blood or marriage of anyone on the selection committee is eligible to receive an award moreover no employee of the organization or member of such employee’s family is eligible finally no disqualified_person with respect to you is eligible you will not discriminate on the basis of race color nationality religion ethnicity or gender your grants will be paid directly to the schools at which the recipients will pursue their studies funds will be disbursed by check per semester when due directly to the school some portion of funding for non-tuition education-related expenses may also be paid directly to the recipient you require a copy of each recipient’s transcript from the school upon completion of each academic year scholarship funds granted for non-tuition education-related expenses such as books and supplies must be itemized and supported by documentation such as receipts or credit card statements the duration of the scholarships will vary depending on the program or course of study supported but for multi-year programs the scholarship award is reviewed anew at the end of each school year if the recipient has successfully completed the prior year of study has reported to you in accordance with your requirements and has continuing interest motivation and need the scholarship will be renewed m h if you discover a misuse of award funds you will immediately notify the recipient and ask for an accounting and report you will attempt to do your own investigation to the degree possible and will withhold any further disbursement during the investigation period if it is determined that the grant funds were misspent you will withdraw the scholarship and seek a return of all unspent and improperly spent funds upon withdrawal or drop-out to the extent tuition fees are refundable you will seek to recover them no further tuition payments or other disbursements will be made you will also require the recipient to return any unspent non-tuition grant funds as of the date of withdrawal in some cases if the seriousness of the situation and the amount_involved warrant it the organization may pursue legal recourse you will also make awards under g these grants will be for specific objectives such as producing a report or other product or to enhance a literary artistic musical scientific teaching or other similar capacity skill or talent you have indicated that you are likely to focus on arts and education related objectives such as the funding of a group of talented actors in creating a theater group a gifted musician writing an opera or successful teachers preparing materials to share their teaching methods no guidelines for applicants have been prepared but any recipient of a specific objective grant will be required to provide in detail a description of the planned project and the results sought specific costs and amounts associated with the project and the applicant’s background experience and qualifications with regard to the project the recipient will be required to report to you on a regular basis describing progress made on the project and show all expenditures compared with budgeted costs to date a final report will be required upon completion of the project and any unspent funds will be required to be returned you have not ruled out the possibility of providing funds to foreign individuals or for study at foreign educational institutions should you decide to make grants to foreign individuals or for study at foreign schools you will first carefully check the treasury department’s office of foreign assets control ofac terrorist lists to ensure that you do not inadvertently transfer funds to any inappropriate organization or become involved with any individuals on the specifically designated nationals sdn list you will have a policy of not working in sanctioned countries unless such countries are crucial to achieving your educational_purposes in which case you will make all appropriate registrations and acquire any necessary and appropriate licenses in advance you have agreed to retain all of the following records all of the information you have used in evaluating a grantee’s application a b the grantee’s personal identification information including any relationship he or c she has with you which may indicate that he or she is a disqualified_person the amount of the grant and a description of the research project for which it was granted and d the information which you learned from any investigation into use of funds sec_4945 and b of the code impose certain excise_taxes on taxable_expenditures made by a private_foundation d a t sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of subsection g sec_4945 of the code provides that sec_4945 shall not apply to individual grants awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance if it is demonstrated that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 as in effect on the day before the date of the enactment of the tax_reform_act_of_1986 and is to be used for study at an educational_organization described in sec_170 the grant constitutes a prize or award which is subject_to the provisions of sec_74 if the recipient of such prize or award is selected from the general_public or the purpose of the grant is to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee sec_53_4945-4 of the regulations provides that to secure approval a private_foundation must demonstrate that i its grant procedure includes an objective and nondiscriminatory selection process such procedure is reasonably calculated to result in performance by grantees of the activities that the grants are intended to finance and the foundation plans to obtain reports to determine whether the grantees performed activities that the grants are intended to finance je pp gt based on the information submitted and assuming your award programs will be conducted as proposed with a view to providing objectivity and nondiscrimination in making the awards we have determined that your procedures for granting the awards comply with the requirements contained in sec_4945 of the code and that awards granted in accordance with such procedures will not constitute taxable_expenditures within the meaning of sec_4945 in addition we have determined that awards made under your procedures are ‘scholarship or fellowship’ grants within the meaning of sec_4945 and sec_117 of the code and are excludable from the gross_income of the recipients subject_to the limitations provided in sec_117 of the code including to the extent that such grants are used for qualified_tuition_and_related_expenses within the meaning of sec_117 of the code this determination is conditioned on the understanding that there will be no material_change in the facts upon which it is based it is further conditioned on the premise that no grants will be awarded to foundation managers or members of the selection committee or for a purpose that is inconsistent with the purpose described in sec_170 of the code the approval of your award program procedures herein constitutes a one-time approval of your system standards and procedures designed to result in awards which meet the requirements of sec_4945 and sec_4945 of the code this determination only covers the grant programs described above thus approval shall apply to subsequent award programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request any funds you distribute to individuals must be made on a true charitable basis in furtherance of the purposes for which you are organized therefore you should maintain adequate_records and case histories so that any or all award distributions can be substantiated upon request by the internal_revenue_service this determination is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as a precedent you must report any future changes in your grant making procedures please keep a copy of this letter in your permanent records we have sent a copy of this letter to your representative as indicated in your power_of_attorney if you have any questions please contact the person whose name and telephone number are shown above sincerely yours lois g lerner director exempt_organizations h l
